 



EXHIBIT 10.I.2
AMENDMENT NO. 2 TO THE
EL PASO CORPORATION
KEY EXECUTIVE SEVERANCE PROTECTION PLAN
     Pursuant to Section 8.1 of the El Paso Corporation Key Executive Severance
Protection Plan, Amended and Restated effective as of August 1, 1998, as amended
(the “Plan”), effective November 7, 2002, the Plan is hereby amended to attach
Appendix II to provide a list of certain officers of the Company and its
subsidiaries who are deemed to be participants in the Plan, in addition to those
participants who are eligible to participate in the Plan pursuant to Section 3.1
of the Plan, and closed to any other new participants.
     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 7th day of November, 2002.

            EL PASO CORPORATION
        By:        /s/ David E. Zerhusen         David E. Zerhusen        Its
Executive Vice President
Administration     

          ATTEST:      
By:
  /s/ David L. Siddall    
 
 
 
Corporate Secretary    

 



--------------------------------------------------------------------------------



 



APPENDIX II
EL PASO CORPORATION
KEY EXECUTIVE SEVERANCE PROTECTION PLAN
     The following individuals are deemed to be participants in the Plan as of
each individual’s effective date of participation (“Effective Date of
Participation”).

      Employee   Effective Date of Participation
Wayne B. Allred
  November 7, 2002
Robert W. Baker
  November 7, 2002
Randy L. Bartley
  November 7, 2002
Stephen C. Beasley
  November 7, 2002
James J. Cleary
  November 7, 2002
Daniel F. Collins
  November 7, 2002
Bruce Connery
  November 7, 2002
Ralph Eads
  December 4, 2001
John T. Elzner
  November 7, 2002
Rodney D. Erskine
  December 4, 2001
Greg G. Gruber
  November 7, 2002
John L. Harrison
  November 7, 2002
Peggy A. Heeg
  December 4, 2001
E. Jay Holm
  November 7, 2002
John J. Hopper
  November 7, 2002
Gregory W. Huston
  November 7, 2002
Harvey R. Klingensmith
  November 7, 2002
Gary J. Konnie
  November 7, 2002
Charles W. Latch
  November 7, 2002
Richard J. Louden
  November 7, 2002
Daniel B. Martin
  November 7, 2002
Graciela E. Martinez
  November 7, 2002
Kevin J. McMichael
  November 7, 2002
Joseph A. Mills
  November 7, 2002
D. Dwight Scott
  October 1, 2002
David L. Siddall
  November 7, 2002
Clark C. Smith
  November 7, 2002
Judy A. Vandagriff
  November 7, 2002
Gene W. Waguespack
  November 7, 2002
James C. Yardley
  November 7, 2002
David E. Zerhusen
  October 1, 2002
 
    Acknowledged and Accepted this 7th day of November, 2002.

         
By:
  /s/ David E. Zerhusen     
 
       
 
  David E. Zerhusen    
 
  Its Executive Vice President    
 
  Administration    

 